58 N.J. 420 (1971)
278 A.2d 206
IN THE MATTER OF CECIL GOODE, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued June 8, 1971.
Decided June 8, 1971.
*421 Mr. Samuel A. Donio, for the order.
Mr. Cecil Goode, pro se.
PER CURIAM.
Respondent was convicted on a plea of guilty to a charge of conspiracy to bribe a police officer. The conviction requires his disbarment. His name will be stricken from the roll.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.